                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Yvonda Jean Lewis                                                 Docket No. 7:17-CR-86-6H

                              Petition for Action on Supervised Release

COMES NOW Matthew A. Fmura, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Yvonda Jean Lewis, who, upon an earlier plea of
guilty to Conspiracy to Possess With Intent to Distribute a Quantity of Cocaine Base (Crack), in violation
of 21 U.S.C. § 846, and 21 U.S.C. § 841(b)(1)(C), was sentenced by the Honorable Malcolm J. Howard,
Senior U.S. District Judge, on January 10, 2018, to the custody of the Bureau of Prisons for a term of 18
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 3 years.

    Yvonda Jean Lewis was released from custody on November 9, 2018, at which time the term of
supervised release commenced. On February 13, 2019, a Violation Report was submitted advising the court
of admitted cocaine use. The defendant was referred to substance abuse treatment and drug testing was
increased.

   On March 11, 2019, a Violation Report was submitted advising the court of cocaine use. Supervision
and substance abuse treatment was continued, and drug testing was increased.

   On March 27, 2019, a Petition for Action was submitted advising the court of additional cocaine use.
A curfew with Location Monitoring technology was imposed for 60 days.

    On April 16, 2019, a Motion for Revocation was filed advising the court of continued drug use. The
Motion for Revocation was amended on April 26, 2019, and June 5, 2019, alleging additional drug use,
criminal association by the defendant, and failure to abide by the terms and conditions of the home
confinement/location monitoring program.

    On June 12, 2019, the term of supervised release was revoked, and the defendant was sentenced to the
custody of the Bureau of Prisons for 6 months. It was further ordered that the defendant be placed on
supervised released for a period of 2 years under the conditions previously imposed. Lewis was released
to the new term of supervision on December 4, 2019.

    On December 10, 2019, a Petition for Action was submitted adding participation in a program of mental
health treatment as a condition of supervision.

   On February 26, 2021, a Petition for Action was submitted advising the court of criminal associations,
admitted cocaine use, defrauding a urinalysis test, and possession of drug paraphernalia. The Home
Detention program with GPS monitoring was added for 60 days.

    On March 22, 2021, a Violation Report was submitted advising the court of new misdemeanor drug
possession (marijuana) and paraphernalia charges, criminal association, possession of urinalysis defeating
devices and admitted cocaine use. Treatment contacts and drug screens were increased. The pending court
action was held in abeyance pending a resolution in state court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On March 23, 2021, and April 1, 2021, the defendant submitted urine specimens to the U.S.
Probation Office which were confirmed positive for cocaine use by the National Laboratory. Lewis initially
              Case 7:17-cr-00086-FL Document 354 Filed 04/12/21 Page 1 of 2
Yvonda Jean Lewis
Docket No. 7:17-CR-86-6H
Petition For Action
Page 2


denied cocaine use, but then verbally admitted to the probation officer she used cocaine prior to both testing
dates. The defendant immediately requested inpatient substance abuse treatment. On April 6, 2021, the
probation officer contacted Addiction Recovery Care Association (ARCA) in Winston-Salem, North
Carolina, who agreed to conduct a telephone interview with Lewis. On April 7, 2021, the defendant
completed the telephone interview, and was subsequently accepted to 21-day inpatient treatment to begin
on April 8, 2021. Lewis remains on the Home Detention program with GPS monitoring. Inasmuch,
ARCA’s program rules do not allow persons to be admitted with location monitoring equipment. Currently,
the defendant has been on monitoring for 33 days and has fully complied. Should Lewis successfully
complete the program, she will be discharged on April 29, 2021. To facilitate the defendant’s admission to
inpatient treatment without delay, it is respectfully recommended that the GPS monitor be removed until
completion of the program.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant’s GPS monitor shall be removed until the completion of 21-day inpatient substance
      abuse treatment at Addiction Recovery Care Association (ARCA).

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dewayne L. Smith                                  /s/ Matthew A. Fmura
Dewayne L. Smith                                      Matthew A. Fmura
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      150 Reade Circle
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2345
                                                      Executed On: April 7, 2021

                                        ORDER OF THE COURT
                                12th
Considered and ordered this _________              April
                                         day of ____________________, 2021, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 7:17-cr-00086-FL Document 354 Filed 04/12/21 Page 2 of 2
